Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10 is objected to because of the following informalities:  
	Claim 10 line 1 “a chamber” should be corrected to “[[a]] the chamber” for the sake of proper antecedent basis.  
	Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “majority” in claim 22 is a relative term which renders the claim indefinite. The term “majority” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The range of displacement in claim 22 has been rendered indefinite by the use of the term “majority”. Examiner interprets the word majority to mean 51% or more. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-10, 13-15, 17-19, and 22-23 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by US20180079071A1 to Griffith et al. (hereinafter “Griffith”).
Regarding claim 1, Griffith discloses a textile actuator, comprising (Fig. 3 actuator 110; Paragraph 0041 discloses “actuators 110 can comprise a flexible sheet material such as woven nylon, rubber, polychloroprene, a plastic, latex, a fabric, or the like”)): 
	a textile envelope that defines a chamber that is made fluid-impermeable by at least one of (Fig. 3 body 305 [textile envelope] contains chamber 310): 
	(a) a fluid-impermeable bladder contained in the textile envelope (Paragraph 0045 discloses there may be bladders within the chamber 310 [and therein body 305]); and 
	(b) a fluid-impermeable structure incorporated into the textile envelope (Fig. 3 body 305 has side edges 308A/308B, bottom ends 309A/309B, an external face 306, and internal face 307 comprise the fluid-impermeable structure in the textile envelope; Paragraph 0045 discloses the bladders may be inside of the chambers and both hold fluid within them and thus are fluid-impermeable), wherein the textile envelope has a pre-determined geometry in its equilibrium state that is configured to produce a displacement mostly via a change in geometry between an uninflated shape and the predetermined geometry of its equilibrium state after inflation due to displacement of the textile envelope rather than via stretching of the textile envelope during a relative increase in pressure inside the chamber (Paragraph 0044 “In various embodiments, the actuator can develop its resulting force [displacement] by using a constrained internal surface length and/or external surface length that are a constrained distance away from each other (e.g. due to an inextensible material); Examiner notes that actuator 110 would naturally have a geometry in an uninflated shape [at rest], and another geometry upon pressurization)).  
Regarding claim 2, Griffith discloses the textile actuator of claim 1, and further discloses  wherein the textile envelope is substantially inextensible (Paragraph 0041 “Actuators can be made of planar material that is inextensible upon one or more plane axes while being flexible in other directions.”)
Regarding claim 7, Griffith discloses the textile actuator of claim 1, and further discloses wherein the textile envelope has a segmented structure, and wherein the segmented structure comprises a plurality of chambers that are in fluid connection (Fig. 3a seams 312 divide internal chambers 310; Paragraph 0036 discloses the chambers are divided by the seams and may be in fluid connection).
Regarding claim 8, Griffith discloses the textile actuator of claim 7, and further discloses wherein the segmented structure isolates wrinkle nucleation to the segment boundaries along the textile envelope (Fig. 3a seams 312 divide internal chambers 310; Paragraph 0036 discloses the chambers are divided by the seams and may be in fluid connection; Examiner notes that wrinkle nucleation would be isolated naturally via the segmented structure).  
Regarding claim 9, Griffith discloses the textile actuator of claim 8, and further discloses wherein at least two of the plurality of chambers are configured to inflate at different rates (Fig. 7 Columns A, B, C; Paragraph 0054 discloses the columns can be independently controlled through separate and selective inflation/deflation; Examiner notes that the setup allows for inflation at different rates).
Regarding claim 10, Griffith discloses the textile actuator of claim 9, and further discloses wherein a chamber with more path-lengthening features inflates or partially inflates before a chamber with fewer path-lengthening features (Fig. 7 Columns B and C have more chambers and length separated by seams than column A; Paragraph 0054 discloses separate and selective inflation/deflation of each column; Examiner notes that Columns B and C are thus capable of inflating more quickly than column A).  
Regarding claim 13, Griffith discloses the textile actuator of claim 1, and further discloses wherein the pre-determined geometry of the textile envelope includes a plurality of path-lengthening textile features, wherein the textile actuator is configured to provide a majority of the displacement via extension of the path-lengthening textile features of the textile envelope when actuated via the relative increase in pressure in the chamber (Fig. 3a seams 312 create folds in the body 305 when not pressurized [extended], and then assume an inflated and lengthened configuration upon pressurization of the chambers).  
Regarding claim 14, Griffith discloses the textile actuator of claim 13, and further discloses
wherein the path-lengthening textile feature is in the form of a patterned geometry (Fig. 3a seams 312 are in a patterned form).  
Regarding claim 15, Griffith discloses the textile actuator of claim 14, and further discloses wherein the patterned geometry includes at least one feature selected from gathers, pleats, folds, and darts (Fig. 3a seams 312 create folds when in an uninflated configuration where the material can gather upon itself).
Regarding claim 17, Griffith discloses the textile actuator of claim 1, and further discloses wherein the displacement that the geometry of the textile envelope is pre-determined to generate includes bending, rotation, unbending, folding, unfolding, extension, or contraction (Fig. 3a and 3b shows that inflation of chamber(s) 310 allows for bending/unfolding of the actuator 110; Fig. 7 actuator 110S bends inward upon inflation of the B-column; Paragraphs 0037 & 0054).  
Regarding claim 18, Griffith discloses the textile actuator of claim 17, and further discloses wherein the displacement includes bending or unfolding, and wherein the bending is preprogrammed via an asymmetry in the textile envelope (Fig. 3a and 3b shows that inflation of chamber(s) 310 allows for bending/unfolding of the actuator 110; Fig. 5a shows actuator 110 may have an asymmetry in its design as shown by unique segments which guide bending of actuator 110).
Regarding claim 19, Griffith discloses the textile actuator of claim 17, and further discloses wherein the displacement includes rotation, and wherein the rotation is preprogrammed via an asymmetry in the textile envelope (Fig. 5a axis of rotation 510; Paragraph 0046 “Actuators [110] can be configured to surround the joint of a user 101 and have an axis of rotation that is coincident with the axis of rotation of the joint.”; Examiner notes there is asymmetry shown in the actuator 110 segments of Fig. 5a).  
Regarding claim 22, Griffith discloses the textile actuator of claim 1, and further discloses  wherein the geometry is designed to produce a nonlinear relationship between the torque of the actuator and the displacement of the actuator over a majority of the range of displacement (Fig. 5a actuator 110 conforms to the bending of the knee joint; Examiner notes that Applicant specifies their non-linear relationship via a segmented actuator (Specification at Fig. 40 and Page 5 lines 1-2) without any further specification regarding structural relationship and torque. The actuator exists as a segmented structure and thus has a non-linear relationship between pressure and stiffness. Examiner notes that the segmented structure of Griffith would naturally have the same pressure-stiffness profile, even if no graph was disclosed depicting this relationship.)
Regarding claim 23, Griffith discloses the textile actuator of claim 1, and further discloses wherein the textile envelope has a segmented structure that isolates wrinkling along the textile envelope (Fig. 3a seams 312 divide internal chambers 310; Paragraph 0036 discloses the chambers are divided by the seams and may be in fluid connection; Examiner notes the segments would naturally prevent wrinkling.).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of US20160252111A1 to Ball (hereinafter “Ball”).
Regarding claim 4, Griffith discloses the textile actuator of claim 2, but does not disclose wherein the textile envelope comprises multiple yarn families, and wherein substantially inextensible means the textile envelope stretches less than 25% under a uniaxial tensile load of 450 Newtons along any yarn family orientation per a sample width of 70mm and a gauge length of 40mm. It is noted that Griffith does disclose the actuators may be made of woven nylon and inextensible fabrics, there is merely no explicit disclosure of the inextensible fabric being yarn (Paragraph 0041). 
	However, Ball demonstrates it was known in the art before the effective filing date of the claimed invention to use yarn as the inextensible fabric to cover an actuator (Fig. 1 sleeve 31; Paragraph 0034 discloses sleeve 31 is knitted with a strand of substantially inextensible yarn). In Griffith’s actuator as modified by Ball, the ability/inability to stretch is a result effective variable in that a change in the flexibility of a wearable actuator will directly affect its functionality. Further, it does not appear that a modification of the actuator to have the envelope stretch less than 25% under a load of 450 Newtons along any yarn family per sample width of 70mm and a gauge length of 40mm would render the device inoperable. The prior art already recognizes a need for having a substantially inextensible wearable actuator (Griffith at Paragraphs 0041-0043 disclose the importance of substantially inextensible actuators, specifically, that the structure is able to be configured along the body of the user to align with the axis of a desired joint on the body.). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the textile envelope of Griffith in view of Ball to stretch less than 25% under a load of 450 Newtons along any yarn family per sample width of 70mm and a gauge length of 40mm since it has been held “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further it does not appear the Applicant places criticality on the instant claim’s metrics (Specification at Page 43 lines 9-12 attaches no special function to these metrics, they exist because of the material composition).
Regarding claim 5, Griffith discloses the textile actuator of claim 1, but does not disclose wherein the textile envelope comprises multiple yarn families, wherein the textile envelope stretches by no more than 10% in a primary fiber direction when the fluid is pumped into the chamber under a uniaxial tensile load of 450 Newtons along any yarn family orientation per a sample width of 70mm and length 110mm. It is noted that Griffith does disclose the actuators may be made of woven nylon and inextensible fabrics, there is merely no explicit disclosure of the inextensible fabric being yarn (Paragraph 0041). 
	However, Ball demonstrates it was known in the art before the effective filing date of the claimed invention to use yarn as the inextensible fabric to cover an actuator (Fig. 1 sleeve 31; Paragraph 0034 discloses sleeve 31 is knitted with a strand of substantially inextensible yarn). In Griffith’s actuator as modified by Ball, the ability/inability to stretch is a result effective variable in that a change in the flexibility of a wearable actuator will directly affect its functionality. Further, it does not appear that a modification of the actuator to have the envelope stretch no more than 10% in a primary fiber direction when the fluid is pumped into the chamber under a uniaxial tensile load of 450 Newtons along any yarn family orientation per a sample width of 70mm and length 110mm would render the device inoperable. The prior art already recognizes a need for having a substantially inextensible wearable actuator (Griffith at Paragraphs 0041-0043 disclose the importance of substantially inextensible actuators, specifically, that the structure is able to be configured along the body of the user to align with the axis of a desired joint on the body.). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the textile envelope of Griffith in view of Ball to stretch no more than 10% in a primary fiber direction when the fluid is pumped into the chamber under a uniaxial tensile load of 450 Newtons along any yarn family orientation per a sample width of 70mm and length 110mm since it has been held “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). Further it does not appear the Applicant places criticality on the instant claim’s metrics (Specification at Page 36 lines 3-6; Page 43 lines 17-21 attaches no special function to these metrics, they exist because of the material composition).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Griffith in view of US9492930B2 to Galloway (hereinafter “Galloway”).
Regarding claim 25, Griffith discloses the textile actuator of claim 1, but does not disclose  wherein the textile actuator includes at least one inclusion that is substantially stiffer than a textile of which the textile envelope is comprised and that is configured to constrain displacement of the textile actuator. However, Galloway demonstrates it was known in the art before the effective filing date of the claimed invention to use a rigid inclusion in a textile actuator (Galloway Fig. 70 rigid element 54 is stiffer than soft actuator body 12; Col. 8 lines 60-67). 
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a rigid element, as taught by Galloway, in order to eliminate or reduce visual indications of bowing (Col. 9 lines 10-12).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US-9506455-B2 to Mazzeo; US-9464642-B2 to Ilievski; US-4274399-A to Mummert; and US-20170049164-A1 to Gruentzig.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER RAUBENSTRAW whose telephone number is (571)272-0662. The examiner can normally be reached Monday-Friday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAMCHUAN YAO can be reached on 571-272-1224. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER A RAUBENSTRAW/Examiner, Art Unit 3785           

/SAMCHUAN C YAO/Supervisory Patent Examiner, Art Unit 3785